PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/139,178
Filing Date: 24 Sep 2018
Appellant(s): McBride et al.



__________________
Thomas A Froats
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10, and 17 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) in view of Khan (US 2015/0006733).

Regarding Claim 1, Martin discloses a smart cloud adaptive device comprising (Martin, Fig 3 items 302 and 308, paragraph 43, cloud exchange 308 provides a mechanism for the trading of computing resources and/or storage resources provided by cloud computing providers 302, paragraph 40, the steps in the figures may be implemented by one or more of the components in Figs 1 and 2 and/or other components, including other computing devices):

one or more wireless programmable radios configured to communicate with a network termination device (Martin, Fig 1 items 101 and 825, paragraph 35, computing device 101 may be connected to the LAN 825 through a network interface or adapter, or may connect to WAN via a modem, since the device can connect to WAN or LAN there inherently would be radios);
a non-transitory computer readable medium having encoded thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the smart cloud adaptive device to perform one or more operations, the set of instructions comprising (Martin, Fig 1 items 100, 101, 103, 105, paragraph 28, computing system environment 100 may include a computing device 101 that has a processor 103 and RAM 105 where computer-executable instructions can be stored):
instructions for communicating with a cloud configuration server over a network via the one or more wireless programmable radios and through the network termination device (Martin, Fig 3 cloud providers 302, Fig 4 block 408, paragraph 58, if the content is validated, the content is then passed to the cloud provider who submitted the contract at block 408);
instructions for transmitting one or more service codes associated with one or more services to be provided to the customer (Martin, Fig 4 step 401, paragraph 53, at block 401 cloud customer 301 requests cloud services 306 or 307, these requested services may be represented by different forms, the representations of the requested services are considered to be service codes);
instructions for receiving one or more configuration files from the cloud configuration server based on the one or more service codes (Martin, Fig 3 items 301 and 309, Fig 4, blocks 409 and 410, paragraph 58, at block 409 the cloud provider may provision the contracted services, at block 410, validator and normalizer 309 verifies and validates cloud services provided to the cloud customer 301 by 
instructions for enabling functionality associated with a dedicated device among a plurality of functionalities on the smart cloud adaptive device to provision the one or more services based on the one or more configuration files, wherein the smart cloud adaptive device is unassociated with the dedicated device until hardware and functionality are enabled, on the smart cloud adaptive device (Martin, Fig 3 items 301, 308, and 309, Fig 4, blocks 409 and 410, paragraph 58, at block 409 the cloud provider may provision the contracted services, at block 410, validator and normalizer 309 of cloud exchange 308 verifies and validates cloud services provided to the cloud customer 301 by the contracted cloud provider, paragraph 48 cloud exchange 308 may support different models for cloud computing, such as software as a service (SaaS) and Infrastructure as a Service (IaaS), paragraphs 50 and 51, IaaS may deliver computer infrastructure as a service for the cloud customer, hence functionality and hardware are enabled on the cloud exchange, and are unassociated until this enabling); 

    PNG
    media_image2.png
    751
    601
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    581
    835
    media_image3.png
    Greyscale

Martin does not explicitly teach the below limitation:
instructions for interconnecting with a plurality of additional cloud adaptive devices to provision the one or more services, wherein the smart cloud adaptive device and each of the plurality additional cloud adaptive devices are located on a customer premises;
However, Khan teaches the below limitation:
instructions for interconnecting with a plurality of additional cloud adaptive devices to provision the one or more services, wherein the smart cloud adaptive device and each of the plurality additional cloud adaptive devices are located on a customer premises (Khan, Fig 2, paragraph 19, cloud device 240 may provide cloud resources to user device 210 as a utility over a network, Fig 4, paragraph 44, information regarding the pool of cloud resources may include information identifying a preferred 

    PNG
    media_image4.png
    577
    705
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin by adding multiple smart cloud adaptive devices in a particular location to interconnect and provide cloud services as taught by Khan.    Because Martin and Khan teach cloud computing, and specifically Khan teaches multiple smart cloud adaptive devices in a particular location to interconnect and provide cloud services (Khan, abstract). 

(3) NEW GROUNDS OF REJECTION
NONE

(4) WITHDRAWN REJECTIONS
NONE

(5) Response to Argument
Applicant argues in the Appeal Brief that Khan (US 2015/0006733) does not teach the limitation “instructions for interconnecting with a plurality of additional cloud adaptive devices to provision the one or more services, wherein the smart cloud adaptive device and each of the plurality additional cloud adaptive devices are located on a customer premises” for the independent claims 1, 10, and 17.    
Khan in Fig 2, paragraph 19 teaches that cloud device 240 may provide cloud resources to user device 210 as a utility over a network, and in Fig 4 paragraph 44, information regarding the pool of cloud resources may include information identifying a preferred location of cloud resources such as a preferred location of one or more of the quantity of cloud devices 240.    
Applicant argues that Khan does not teach that all the cloud devices are on a customer premises, but Applicant has not made clear in the claim language that all the cloud devices must be at the same customer premises.  If Applicant intended that all of the cloud devices need to be at the same customer premises, Applicant should make that clear in the claim language.  Applicant points out that paragraph 45 of Kahn discloses that a set of cloud devices are physically located at multiple different geographic locations as opposed to at one customer premises or geographic location.   However, since the Applicant has not made clear that all of the cloud devices must be at the same customer premises, this leaves open the possibility that the cloud devices can be at different customer premises (geographic locations), with each customer premise (geographic location) having one or more cloud devices.     Therefore, Applicant’s arguments are respectfully not persuasive.    


(6) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
Conferees:
/JAMAL JAVAID/Primary Examiner, Art Unit 2412           

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.